UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8152


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD STUART ROSE, a/k/a Rahking,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:03-cr-00444-RLW-1; 3:07-cv-198)


Submitted:    February 20, 2009             Decided:   March 11, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Stuart Rose, Appellant Pro Se. Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald     Stuart       Rose      seeks     to     appeal     the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2008)    motion.       The    order      is    not    appealable       unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28      U.S.C.      § 2253(c)(2)       (2006).       A

prisoner     satisfies      this        standard        by     demonstrating         that

reasonable      jurists    would      find      that    any     assessment      of    the

constitutional     claims    by      the    district        court   is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Rose has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                            2